DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015/129362 in view of WO 2016/013666
As to claim 1, 362 teaches a glove main body (1) made of fibers (see paragraph [0057]) for covering a wearer's hand; and 
a coating layer (2) which comprises nitrile butadiene rubber (see paragraph [0060], NBR latex) as a principal component and coats at least a part of an outer face of a palm region of the glove main body, wherein: the coating layer (1) comprises zinc oxide (see paragraph [0060]).
‘362 does not teaches the glove comprises a cross-linked product of the nitrile butadiene rubber and polycarbodiimide; and a mass ratio of the polycarbodiimide to the nitrile butadiene rubber is no less than 0.002.

It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to provide carbodiimides and zinc oxide in rubber chemistry as taught by ’666 with the glove of ‘362 in order to provide a more durable glove due to the cross-linked material.  In regards to the no greater than 0.09 it would have been obvious to one of ordinary skill in the art to provide the claimed limitation through routine experimentation (see MPEP 2144).
As to claim 4, 362 teaches a glove main body (1) made of fibers (see paragraph [0057]) for covering a wearer's hand; and 
a coating layer (2) which comprises nitrile butadiene rubber (see paragraph [0060], NBR latex) as a principal component and coats at least a part of an outer face of a palm region of the glove main body, wherein: the coating layer (1) comprises zinc oxide (see paragraph [0060]).
‘362 does not teaches the glove comprises a cross-linked product of the nitrile butadiene rubber and polycarbodiimide; and a mass ratio of the polycarbodiimide to the nitrile butadiene rubber is no less than 0.002.
‘666 teaches the use of carbodiimide as a crosslinking agent (page 10 lines 11) in addition to zinc oxide (page 10 lines 27-30). 
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to provide carbodiimides and zinc oxide in rubber chemistry as taught by ’666 with the glove of ‘362 in order to provide a more durable glove due to the cross-linked material.  In regards to the no greater than 0.09 it would have been obvious to one of ordinary skill in the art to provide the claimed limitation through routine experimentation (see MPEP 2144).  
As to claim 5, the combined references teach all the limiations of claim 5, except wherein a molar ratio of a total of the carbodiimide group and the reaction-produced group to a total of the carboxyl group and the reaction-produced group is no less than 0.008 and no greater than 1.
In regards to the molar ratio of a total of the carbodiimide group and the reaction-produced group to a total of the carboxyl group and the reaction-produced group is no less than 0.008 and no greater than 1. it would have been obvious to one of ordinary skill in the art to provide the claimed limitation through routine experimentation (see MPEP 2144).
  
Response to Arguments
After reconsideration of the art, a new non-final rejection has been made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765